Per. Curiam:
I. The charge of the court as given covered all the points involved in the several requests which were proper to be given, and was as favorable to the plaintiff as under the evidence was warranted, and the refusal to grant his requests was therefore not error.
II. It is just as competent for a magistrate, as conservator of the peace, to order into custody an insane man who is committing a breach of the peace in his presence, as to order the arrest of a sane person under like circumstances; though an insane person may not be guilty of crime, he may lawfully be prevented from doing harm.
Judgment affirmed.